                                          Case 4:17-cv-02082-HSG Document 86 Filed 04/24/19 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BIG BABOON, INC.,                                  Case No. 4:17-cv-02082-HSG
                                   8                    Plaintiff,                          ORDER GRANTING DEFENDANTS’
                                                                                            MOTION FOR SUMMARY
                                   9             v.                                         JUDGMENT AND GRANTING
                                                                                            DEFENDANTS’ MOTION TO FILE
                                  10     SAP AMERICA, INC., et al.,                         UNDER SEAL
                                  11                    Defendants.                         Re: Dkt. Nos. 60, 65
                                  12          Pending before the Court are Defendants’ motion for summary judgment, Dkt. No. 60
Northern District of California
 United States District Court




                                  13   (“Mot.”), and Defendants’ administrative motion to file under seal, Dkt. No. 65. For the reasons
                                  14   articulated below, the Court GRANTS Defendants’ motion for summary judgment of invalidity
                                  15   and GRANTS Defendants’ motion to file under seal.
                                  16     I.   BACKGROUND
                                  17          Plaintiff Big Baboon, Inc. (“Big Baboon”) is the owner by assignment of United States
                                  18   Patent No. 6,343,275 (the “’275 Patent”), entitled “Integrated Business-to-Business Web
                                  19   Commerce and Business Automation System.” Dkt. No. 37 (“FAC”) ¶¶ 2, 19. Defendant SAP
                                  20   America, Inc. (“SAP”) is a U.S. corporation involved in the business of selling software and
                                  21   services. Id. ¶ 12. Defendant HP, Inc. (“HP”) is a U.S. corporation that sells and distributes
                                  22   computers and computer-related hardware and software and provides related services. Id. ¶ 13.
                                  23   Plaintiff alleges direct and willful infringement of the ’275 Patent against Defendants for making,
                                  24   using, and selling the SAP R/3 Release 3.0E system and subsequent releases. Id. ¶¶ 10, 28–47.
                                  25          Plaintiff filed this action against Defendants on April 13, 2017. Dkt. No. 1. In June 2017,
                                  26   Defendants filed a motion to dismiss, Dkt. No. 20, which the Court granted based on Plaintiff’s
                                  27   failure to identify a product that allegedly meets every limitation of the asserted claims. Dkt. No.
                                  28   36 at 5–7. To proceed past the pleading stage, Plaintiff, in its first amended complaint, alleged
                                          Case 4:17-cv-02082-HSG Document 86 Filed 04/24/19 Page 2 of 9




                                   1   that the updated releases to R/3 Release 3.0E satisfy every element of claim 15 of the ’275 Patent.

                                   2   FAC ¶¶ 32–41, 47–49; Dkt. No. 44 at 2. The first accused product that Plaintiff listed as including

                                   3   web functionality is “R/3 Release 3.1” (“R/3 3.1”). FAC ¶¶ 29, 47. Plaintiff presumed that SAP

                                   4   sold the web-enabled R/3 system “[a]t some point in 1997 or thereafter.” Id. ¶ 39.

                                   5          Plaintiff then filed a motion for partial summary judgment, alleging that because

                                   6   Defendants had asserted as prior art the same products that Plaintiff subsequently asserted to be

                                   7   infringing, no element-by-element analysis was required for the Court to find infringement. Dkt.

                                   8   No. 44 at 9–10 (citing Evans Cooling v. Sys., Inc. v. Gen. Motors Corp., 125 F.3d 1448, 1451

                                   9   (Fed. Cir. 1997)). The Court denied Plaintiff’s motion for partial summary judgment because

                                  10   Plaintiff had not shown by uncontroverted evidence that the accused products infringed. Dkt. No.

                                  11   50 at 4–5. On September 25, 2018, Defendants filed the present motion for summary judgment,

                                  12   and the Court held a hearing on the motion on November 15, 2018. Dkt. Nos. 60, 76.
Northern District of California
 United States District Court




                                  13    II.   MOTION FOR SUMMARY JUDGMENT

                                  14              A. Legal Standard

                                  15          Summary judgment is proper when a “movant shows that there is no genuine dispute as to

                                  16   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                  17   A fact is “material” if it “might affect the outcome of the suit under the governing law.” Anderson

                                  18   v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). And a dispute is “genuine” if there is evidence

                                  19   in the record sufficient for a reasonable trier of fact to decide in favor of the nonmoving party. Id.

                                  20   But in deciding if a dispute is genuine, the court must view the inferences reasonably drawn from

                                  21   the materials in the record in the light most favorable to the nonmoving party, Matsushita Elec.

                                  22   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587–88 (1986), and “may not weigh the evidence

                                  23   or make credibility determinations,” Freeman v. Arpaio, 125 F.3d 732, 735 (9th Cir. 1997),

                                  24   overruled on other grounds by Shakur v. Schriro, 514 F.3d 878, 884–85 (9th Cir. 2008). If a court

                                  25   finds that there is no genuine dispute of material fact as to only a single claim or defense or as to

                                  26   part of a claim or defense, it may enter partial summary judgment. Fed. R. Civ. P. 56(a).

                                  27          With respect to summary judgment procedure, the moving party always bears both the

                                  28   ultimate burden of persuasion and the initial burden of producing those portions of the pleadings,
                                                                                          2
                                          Case 4:17-cv-02082-HSG Document 86 Filed 04/24/19 Page 3 of 9




                                   1   discovery, and affidavits that show the absence of a genuine issue of material fact. Celotex Corp.

                                   2   v. Catrett, 477 U.S. 317, 323 (1986). Where the moving party will not bear the burden of proof on

                                   3   an issue at trial, it “must either produce evidence negating an essential element of the nonmoving

                                   4   party’s claim or defense or show that the nonmoving party does not have enough evidence of an

                                   5   essential element to carry its ultimate burden of persuasion at trial.” Nissan Fire & Marine Ins.

                                   6   Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). Where the moving party will bear the

                                   7   burden of proof on an issue at trial, it must also show that no reasonable trier of fact could not find

                                   8   in its favor. Celotex, 477 U.S. at 325. In either case, the movant “may not require the nonmoving

                                   9   party to produce evidence supporting its claim or defense simply by saying that the nonmoving

                                  10   party has no such evidence.” Nissan Fire, 210 F.3d at 1105. “If a moving party fails to carry its

                                  11   initial burden of production, the nonmoving party has no obligation to produce anything, even if

                                  12   the nonmoving party would have the ultimate burden of persuasion at trial.” Id. at 1102–03.
Northern District of California
 United States District Court




                                  13          “If, however, a moving party carries its burden of production, the nonmoving party must

                                  14   produce evidence to support its claim or defense.” Id. at 1103. In doing so, the nonmoving party

                                  15   “must do more than simply show that there is some metaphysical doubt as to the material facts.”

                                  16   Matsushita Elec., 475 U.S. at 586. A nonmoving party must also “identify with reasonable

                                  17   particularity the evidence that precludes summary judgment,” because the duty of the courts is not

                                  18   to “scour the record in search of a genuine issue of triable fact.” Keenan v. Allan, 91 F.3d 1275,

                                  19   1279 (9th Cir. 1996). If a nonmoving party fails to produce evidence that supports its claim or

                                  20   defense, courts must enter summary judgment in favor of the movant. Celotex, 477 U.S. at 323.

                                  21              B. Discussion

                                  22          Defendants contend that summary judgment must be granted because the accused R/3 3.1

                                  23   product was on sale and sold before the ’275 Patent’s critical date of December 22, 1996. Mot. at

                                  24   1–2. This argument presents two questions: (1) whether Defendants have met their burden under

                                  25   Evans Cooling regarding the accused product; and (2) whether there is any genuine dispute as to

                                  26   whether the accused product was sold before the critical date.

                                  27                       i. Defendants Have Met Their Burden Under Evans Cooling

                                  28          In Evans Cooling, the Federal Circuit held that when the same product is accused of
                                                                                          3
                                          Case 4:17-cv-02082-HSG Document 86 Filed 04/24/19 Page 4 of 9




                                   1   infringement by a patentee and claimed as prior art by the defendant, the alleged infringer may

                                   2   claim invalidity without an element-by-element analysis. 125 F.3d at 1450–52. The Federal

                                   3   Circuit explained that generally the accused infringer has the burden of proving that the alleged

                                   4   infringing product embodied the patented invention. Id. at 1451. However, in cases where “the

                                   5   entire basis of the lawsuit” is the patentee’s allegation that the accused product infringes the

                                   6   patent, that burden is satisfied “by [plaintiff’s] allegation, forming the sole basis for the complaint,

                                   7   that the [product] infringes.” Id.

                                   8              Here, after the Court dismissed its initial claim for failure to identify any accused product,

                                   9   Plaintiff specifically named R/3 3.1 as one of the allegedly infringing products. See FAC ¶¶ 29,

                                  10   47; Dkt. No. 41 at 1. Under Evans Cooling, Plaintiff’s accusations serve as a “binding admission”

                                  11   that satisfies Defendants’ burden to prove for purposes of its invalidity argument that the accused

                                  12   product contains all of the elements of the asserted claims. See Gammino v. Sprint Commc'ns Co.
Northern District of California
 United States District Court




                                  13   L.P., No. CIV. 10-2493, 2011 WL 3240830, at *2 (E.D. Pa. July 29, 2011) (citing Evans Cooling,

                                  14   125 F.3d at 1451); see also Vanmoor v. Wal-Mart Stores, 201 F.3d 1363, 1366 (Fed. Cir. 2000)

                                  15   (defendant’s burden of proving that prior art product anticipated accused product was satisfied by

                                  16   plaintiff’s allegation that the prior art cartridges infringed the patent). Plaintiff, in its earlier

                                  17   motion for summary judgment, effectively conceded this point. Dkt. No. 44 at 8–9 (contention

                                  18   that because the parties “do not genuinely dispute that the web-enabled R/3 3.0E system has all

                                  19   elements of claims 15 [ ] of the ’275 patent[,] [t]he Evans Cooling doctrine dictates that

                                  20   construction of the claims and a full comparison of the elements [ ] does not need to be made

                                  21   here.”).

                                  22              However, in an attempt to avoid this result and circumvent Evans Cooling, Plaintiff now

                                  23   reverses course, claiming that Defendants have not proven that the R/3 3.1 identified in

                                  24   Defendants’ motion was actually the same as the infringing product. Opp. at 2 (“The defendants

                                  25   put forth no testimony on what technical elements the R/3 3.1 system that was purportedly shipped

                                  26   in October of 1996 contained—the defendants solely rely on the fact that the name of the product

                                  27   was allegedly the same.”). The Court is not persuaded. Plaintiff’s entire infringement theory

                                  28   relies on its allegation that R/3 3.1 met every element of the asserted claims of the ’275 patent,
                                                                                             4
                                           Case 4:17-cv-02082-HSG Document 86 Filed 04/24/19 Page 5 of 9




                                   1   including the web-enabled functionality. FAC ¶¶ 32–39. To allege that R/3 3.1 included that

                                   2   functionality, Plaintiff itself used SAP documents from the ’275 Patent reexamination

                                   3   proceedings. Id. ¶ 35. Only now does Plaintiff attempt to walk back the allegations in the FAC—

                                   4   without which it would not have survived the motion to dismiss stage—because it realizes that it

                                   5   made the fatal mistake of assuming that R/3 3.1 was released in “1997 or thereafter,” instead of in

                                   6   1996. See id. ¶ 39. But Evans Cooling is dispositive, and Plaintiff directly named R/3 3.1 as an

                                   7   infringing product. 1

                                   8                      ii. There is no Genuine Dispute of Fact Regarding Application of the On-
                                                              Sale Bar
                                   9

                                  10          Because the entire basis of Plaintiff’s infringement claim is its allegation that R/3 3.1

                                  11   infringed the ’275 Patent, under Evans Cooling the only question remaining is whether there is

                                  12   any genuine dispute of material fact as to whether R/3 3.1 was on sale before the critical date.
Northern District of California
 United States District Court




                                  13   Defendants have shown that there is no such dispute.

                                  14          Plaintiff is not entitled to a patent if “the invention was . . . in public use or on sale in this

                                  15   country, more than one year prior to the date of application for patent in the United States.” 35

                                  16   U.S.C. § 102(b) (pre-AIA). “Whether an invention was placed on sale prior to the critical date is

                                  17   ultimately a conclusion of law . . . although it is based on underlying facts.” Evans Cooling, 125

                                  18   F.3d at 1450–51. The Federal Circuit has observed that the concept of “sale” as applied to non-

                                  19   tangible items such as software “is ambiguous,” but found that licensing of software qualifies as a

                                  20   sale for the purposes of § 102(b). Minton v. Nat’l Ass’n of Sec. Dealers, Inc., 336 F.3d 1373, 1378

                                  21   (Fed. Cir. 2003) (finding that the lease of a computer program “qualified as an on-sale event”).

                                  22          Defendants present evidence showing that the web-enabled R/3 3.1 system was on sale

                                  23   prior to December 22, 1996, the ’275 Patent’s critical date, by way of licensing agreements. Mot.

                                  24

                                  25   1
                                         Plaintiff also asserts that the United States Patent and Trademark Office (“USPTO”) found that
                                  26   the R/3 3.1 system is not prior art. Opp. 73 at 12. However, the USPTO did not specifically
                                       address whether R/3 3.1 invalidated claim 15. See Dkt. No. 73-2 at 59–60 (“Claim 15 has been
                                  27   determined to be patentable over the prior art currently of record in this proceeding.” (emphasis
                                       added)). Regardless, even if the USPTO did consider R/3 3.1 as prior art, as discussed, Evans
                                  28   Cooling obviates the need for an element-by-element analysis. See Evans Cooling, 125 F.3d at
                                       1451.
                                                                                           5
                                           Case 4:17-cv-02082-HSG Document 86 Filed 04/24/19 Page 6 of 9




                                   1   at 2. On July 15, 1994, Defendant SAP entered into a license agreement to allow Intel

                                   2   Corporation (“Intel”) to use “SAP’s proprietary R/3 Software,” including “any Releases, Version,

                                   3   or Correction Levels of the Software as contemplated by this Agreement.” Dkt. No. 66–1, Ex. F,

                                   4   § 1.19. “Version” is defined in the agreement to mean “each issuance of each Release of the

                                   5   Software developed by SAP AG which has incorporated further development work within the

                                   6   technology of that Release and is identified by the numeral to the right of the decimal point (e.g.,

                                   7   2.1).” Id. § 1.23. The agreement required Intel to “pay SAP license fees for the Software,” which

                                   8   were “calculated based on the number of Active Users.” Id. § 4.1. On April 14, 1995, Defendant

                                   9   SAP entered into a license agreement with Lucent Technologies (“Lucent”) on similar terms. Dkt.

                                  10   No. 66–2, Ex. H.2

                                  11          The evidence shows that SAP delivered R/3 3.1 web-enabled software products to Intel

                                  12   and Lucent pursuant to the license agreements on October 28, 1996. Dkt. Nos. 63–2, 63–3.
Northern District of California
 United States District Court




                                  13   Contrary to Plaintiff’s arguments, under Minton, evidence of software sales under licensing

                                  14   agreements entered prior to the critical date satisfies the on-sale exception in 35 U.S.C. § 102(b).

                                  15   See Minton, 336 F.3d at 1378. Accordingly, based on the evidence presented, viewed in the light

                                  16   most favorable to Plaintiff, the Court finds that there is no genuine issue of material fact that there

                                  17   was an invalidating sale, or offer of sale, before the ’275 Patent’s critical date.

                                  18                       iii. Defendants’ Rule 56(d) Argument is Unavailing

                                  19          Finally, Plaintiff argues that summary judgment should be denied because it is “entitled to

                                  20   conduct discovery on the technical modification timeline of the R/3 3.1 system.” Opp. at 13.

                                  21   Under Federal Rule of Civil Procedure 56(d), if Plaintiff shows that it cannot present facts

                                  22   essential to justify its opposition, then the Court has discretion to defer considering the motion or

                                  23   allow Plaintiff time to take discovery. Fed. R. Civ. P. 56(d). However, Plaintiff fails to show

                                  24   what other facts it could present in opposition that would matter. Under Evans Cooling, Plaintiff’s

                                  25   own allegation that R/3 3.1 is the infringing product obviates the need for an element-by-element

                                  26   analysis that might make additional discovery potentially necessary. See Gammino, 2011 WL

                                  27
                                       2
                                  28    The original license agreement was between AT&T Corporation and SAP, but the agreement
                                       was assigned from AT&T Corporation to Lucent on March 25, 1996. Dkt. No. 66-5, Ex. J.
                                                                                    6
                                          Case 4:17-cv-02082-HSG Document 86 Filed 04/24/19 Page 7 of 9




                                   1   3240830, at *6. Plaintiff speculates in essence that there might have been materially different

                                   2   versions of R/3 3.1, but advances no basis for its claim that evidence exists to support this theory.

                                   3   See Dkt. No. 73-1. And as Defendants point out, Plaintiff did not seek to depose any of

                                   4   Defendants’ declarants, despite having three weeks to oppose the summary judgment motion.

                                   5   Dkt. No. 74 at 13; Dkt. No. 74-1 ¶ 2; see also Dkt. No. 58.

                                   6   III.   MOTION TO FILE UNDER SEAL

                                   7          Also pending before the Court is Defendants’ motion to file under seal records attached to

                                   8   their motion for summary judgment. Dkt. No. 65. Defendants seek to file under seal the

                                   9   unredacted versions of Exhibits G and I to the Declaration of Samir Pandaya, which are the

                                  10   redacted appendices to the license agreements between SAP and Intel, and SAP and Lucent,

                                  11   respectively. See Dkt. No. 65-1.

                                  12                  A. Legal Standard
Northern District of California
 United States District Court




                                  13          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  14   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  15   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  16   common law right ‘to inspect and copy public records and documents, including judicial records

                                  17   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  18   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  19   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  20   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  21   general history of access and the public policies favoring disclosure, such as the public interest in

                                  22   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                  23   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in

                                  24   disclosure and justify sealing court records exist when such ‘court files might have become a

                                  25   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                  26   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                  27   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                  28   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,
                                                                                         7
                                          Case 4:17-cv-02082-HSG Document 86 Filed 04/24/19 Page 8 of 9




                                   1   without more, compel the court to seal its records.” Id.

                                   2          The Court must “balance[] the competing interests of the public and the party who seeks to

                                   3   keep certain judicial records secret. After considering these interests, if the court decides to seal

                                   4   certain judicial records, it must base its decision on a compelling reason and articulate the factual

                                   5   basis for its ruling, without relying on hypothesis or conjecture.” Id. Civil Local Rule 79-5

                                   6   supplements the compelling reasons standard set forth in Kamakana: the party seeking to file a

                                   7   document or portions of it under seal must “establish[] that the document, or portions thereof, are

                                   8   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . [t]he

                                   9   request must be narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).

                                  10          Records attached to nondispositive motions, however, are not subject to the strong

                                  11   presumption of access. See Kamakana, 447 F.3d at 1179. Because such records “are often

                                  12   unrelated, or only tangentially related, to the underlying cause of action,” parties moving to seal
Northern District of California
 United States District Court




                                  13   must meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure.

                                  14   Id. at 1179–80 (quotation omitted). This requires only a “particularized showing” that “specific

                                  15   prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v.

                                  16   Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c).

                                  17   “Broad allegations of harm, unsubstantiated by specific examples of articulated reasoning” will

                                  18   not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotation

                                  19   omitted).

                                  20               B. Discussion
                                  21          Because Exhibits G and I are attached to a dispositive motion, the Court will apply the

                                  22   compelling reasons standard. Defendants allege that the unredacted versions of Exhibits G and I

                                  23   are sealable because they contain confidential pricing information that would be harmful to

                                  24   Defendant SAP if the information were to become publicly available. Dkt. No. 65-1.

                                  25          The Court finds that there is good cause for the unredacted versions of Exhibits G and I to

                                  26   be sealed. The Court agrees that if the confidential pricing information is published, this may

                                  27   harm Defendant SAP or Intel and Lucent’s competitive standing. See, e.g., FTC v. Qualcomm

                                  28   Inc., No. 17-CV-220-LHK, 2019 WL 95922, at *3 (N.D. Cal. Jan. 3, 2019) (granting motion to
                                                                                          8
                                          Case 4:17-cv-02082-HSG Document 86 Filed 04/24/19 Page 9 of 9




                                   1   seal as information may “divulge[] terms of confidential contracts, contract negotiations, or trade

                                   2   secrets”); Finisar Corp. v. Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *5

                                   3   (N.D. Cal. June 30, 2015) (“Courts regularly find that litigants may file under seal contracts with

                                   4   third parties that contain proprietary and confidential business information.”). Further, these

                                   5   documents appear to have been narrowly tailored to seal only sealable material (the confidential

                                   6   pricing information), as required by Civil Local Rule 79-5. Therefore, the Court finds that there is

                                   7   good cause to grant the motion to file under seal the unredacted versions of Exhibits G and I.

                                   8   IV.    CONCLUSION

                                   9          For the foregoing reasons, the Court GRANTS Defendants’ motion for summary judgment

                                  10   of invalidity. See Dkt. No. 60. The Court also GRANTS Defendants’ administrative motion to

                                  11   file under seal. See Dkt. No. 65. Pursuant to Civil Local Rule 79-5(f)(1), documents filed under

                                  12   seal as to which the administrative motions are granted will remain under seal and the public will
Northern District of California
 United States District Court




                                  13   have access only to the redacted version.

                                  14          The Court directs the Clerk to enter judgment in Defendants’ favor and close the case.

                                  15          IT IS SO ORDERED.

                                  16   Dated: 4/24/2019

                                  17                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         9
